            Case 1:19-cv-02845-VEC Document 9 Filed 07/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
  STACEY MERCER, an individual,                                 :   DOC #:
                                                                    DATE FILED: 7/12/2019
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-2845 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
  QUEEN ANNE INN, INC., a foreign                               :
  corporation,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 7, 2019 (Dkt. 7), the parties notified the Court that they have

reached an agreement in principle resolving all issues;

        WHEREAS on June 11, 2019 (Dkt. 8), the Court ordered that this action would be

dismissed with prejudice and without costs (including attorneys’ fees) to either party on July 11,

2019 unless one or more parties filed a letter before that date requesting that the action not be

dismissed; and

        WHEREAS no party has filed a letter requesting that this action not be dismissed,

        IT IS HEREBY ORDERED THAT this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and close the case.



SO ORDERED.
                                                              _________________________________
Date: July 12, 2019                                           VALERIE CAPRONI
      New York, New York                                          United States District Judge




                                                   Page 1 of 1
